           Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 1 of 8



 1
                          IN THE UNITED STATES DISTRICT COURT
 2                           DISTRICT OF NEVADA
     PHILADELPHIA INDEMNITY
 3   INSURANCE COMPANY, a Pennsylvania    Case No.: 2:20-cv-01223-APG-VCF
     Corporation;
 4
                           Plaintiff,                   TEMPORARY RESTRAINING ORDER
     vs.
 5
     RONALD S. JANKOV, an individual; DOE
 6   INDIVIDUALS 1 through 10, inclusive; ROE
     BUSINESS ENTITIES 11 through 20,
 7   inclusive;

 8                        Defendants.

 9

10         On August 11, 2020 I conducted a hearing on Philadelphia Indemnity Insurance

11 Company’s (Philadelphia) Motion for Temporary Restraining Order (ECF No. 8). Having

12 reviewed and considered the papers and the arguments of counsel, I find and order as follows:

13 I.      FINDING OF FACTS

14         1.     On January 12, 2016, defendant Ronald S. Jankov executed a General Indemnity

15 Agreement (GIA) in favor of Philadelphia in consideration for Philadelphia issuing Bonds to

16 Platinum Roofing, Inc. (Platinum).

17         2.     Philadelphia presented documentation and a supporting declaration that beginning

18 around May 2018, it issued the following Bonds:

19                (1)    Performance and Payment Bond No. PB02762300165 in

20                the penal sum of $748,008.00, with Platinum as principal and the

21                Central Costa Sanitary District as obligee in connection with the

22                Solids Conditioning Building Roof Replacement in Martinez,

23                California.
          Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 2 of 8



 1                (2)     Performance and Labor and Material Payment Bond No.

 2                PB02762300186 in the penal sum of $325,948.00 with Platinum as

 3                principal and the Elk Grove Unified School District as obligee in

 4                connection with a construction project at elementary schools in the

 5                Elk Grove Unified School District in Elk Grove, California.

 6                (3)     Performance and Labor and Material Payment Bond No.

 7                PB02762300187 in the penal sum of $531,503.00, with Platinum

 8                as principal and the Elk Grove Unified School District as obligee

 9                in connection with the roofing repair at Mary Tsukamoto

10                Elementary School.

11                (4)     Subcontract Performance and Labor and Material Payment

12                Bond No. PB02762300174 in the penal sum of $766,200.00 with

13                Platinum as principal and Thomson Builders Corp. as obligee in

14                connection with a construction project at the Wheeler Plaza in San

15                Carlos, California.

16                 (5)    California Contractor’s Bond No. PB02762300182 in the

17                penal sum of $15,000, with Platinum, as principal, and the State of

18                California as obligee.

19         3.     The GIA provides as follows in the pertinent part:

20                3. INDEMNITY - Indemnitors [Jankov and Platinum] agree to
                  indemnify and hold harmless Surety [Philadelphia] from and
21                against any Loss 1 sustained or incurred: (a) by reason of having

22   1
     “Loss” is defined in the GIA as “[a]ny and all liability, losses, costs, expenses, and fees of
   whatever kind or nature that Surety may sustain or incur as a result of executing any Bond, or as
23
   a result of the failure of Principal or Indemnitors to perform or comply with this Agreement.”
   GIA, Section 1(h). Loss includes but is not limited to “costs and expenses” and “legal fees.” Id.

                                                   2
     Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 3 of 8



 1         executed or being requested to execute any and all Bonds; (b) by
           failure of Indemnitors or Principals to perform or comply with any
 2         of the covenants or conditions of this Agreement or any other
           agreement; and (c) in enforcing any of the covenants or conditions
 3         of this Agreement or any other agreement. The Indemnitors’
           obligation to indemnify the Surety shall also apply to any Bond
 4         renewals, continuations or substitutes therefore. In the event of
           payments by Surety, Indemnitors agree to accept vouchers, a
 5         sworn itemization, or other evidence of such payments as prima
           facie evidence of the fact and extent of the liability of Indemnitors
 6         to Surety in any demand, claim or suit by Surety against
           Indemnitors. . . .
 7
           4. POSTING OF COLLATERAL – Indemnitors agree to
 8         deposit immediately upon demand by Surety an amount equal to
           the greater of: (a) the amount of any reserve established by Surety
 9         in its sole discretion to cover any actual or potential liability for
           any Loss or potential Loss for which Indemnitors would be obliged
10         to indemnify Surety hereunder; or (b) the amount of any Loss or
           potential Loss (including legal, professional, consulting, and expert
11         fees and expenses) in relation to any claim or claims or other
           liabilities asserted against Surety as a result of issuing any Bond, as
12         determined by the Surety in its sole discretion. . . .

13         15. TERMINATION BY ANY INDEMNITOR – Any
           Indemnitor wishing to terminate this Agreement must give Surety
14         written notice by Registered Mail at least thirty (30) days prior to
           termination. The termination will not affect Indemnitor’s
15         obligations hereunder with respect to any Bonds executed and
           issued prior to the termination of this Agreement by that
16         Indemnitor. The termination by any one Indemnitor shall not
           affect the liability of any other Indemnitor. (Emphasis added
17         except original in heading).

18         16. EFFECT OF CHANGE IN STATUS/TRANSFER OF
           ASSETS – Each Principal and Indemnitor agrees not to change
19         or convert its respective individual, corporate or partnership
           status to the extent such change has the effect of limiting,
20         reducing or shielding the liability of either the entity or its
           partners and/or officers hereunder, without the prior, express,
21         written consent of Surety. Should any Principal or Indemnitor so
           change its respective corporate or partnership status without the
22         prior, express, written consent of Surety, Principal or Indemnitor
           agrees that such change in its status shall not limit, reduce or
23         otherwise shield its obligations, its partners’ and/or officers’
           obligations, to Surety which arise from this Agreement. The
           Principal and Indemnitors hereby expressly waive as against

                                             3
          Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 4 of 8



 1                Surety any and all defenses which may arise from such a
                  conversion to a LLC, LLP or similar status. Principal and
 2                Indemnitors acknowledge that the Surety relies upon the assets
                  reflected in their financial statements in the issuance of Bonds,
 3                and agree not to dispose of or transfer said assets, except in the
                  ordinary course of business, without the prior, express, written
 4                consent of Surety. (Emphasis added except original in heading).

 5                17.     NOTICE OF CHANGE IN RESIDENCE - Each
                  Indemnitor who is an individual agrees to give Surety written
 6                notice of any change in his/her principal residence within 30 days
                  of the change of address.
 7
                  25.    CONSTRUCTION OF AGREEMENT - This
 8                Agreement [the GIA] shall be liberally construed so as to protect,
                  exonerate, and indemnify Surety, and any ambiguity or
 9                inconsistency shall be construed in favor of Surety’s rights and
                  remedies.
10

11         4.     Philadelphia alleges it received claims from subcontractors and/or suppliers and/or

12 trust funds alleging that Platinum defaulted on certain payment obligations and that these

13 obligations were within Philadelphia’s obligations under the respective Bonds.

14         5.     Philadelphia presented documentation and a supporting declaration that it received

15 and paid claims against the Bonds as follows:

16   Bond No.                Claimant Name              Claim Amount           Claim Amount
                                                                               Paid
17   PB02762300165           Division of Labor          $120,983.84
                             Standards
18                           Enforcement
     PB02762300174           Bay Area Roofers           $161,238.00
19                           Health and Welfare
                             Trust
20   PB02762300182           CSLB Interpleader          $7,500.00
     PB02762300186           Tremco, Inc.                                      $136,857.36
21   PB02762300186           Board of Trustees of       $56,277.71
                             the Bay Area Roofers
22                           Trust Funds
     PB02762300187           Tremco, Inc.                                      $237,136.54
23



                                                    4
             Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 5 of 8



 1   PB02762300187             Board of Trustees of       $62,416.74
                               the Bay Area Roofers
 2                             Trust Funds
     Total                                                $408,416.29              $373,993.90
 3

 4           6.     Philadelphia asserts it has paid claims against the Bonds in the total amount of

 5 $373,993.90 and has incurred expenses and attorney’s fees in the total amount of $9,731,51.

 6 Philadelphia also asserts that it has recovered $72,083.95 from available contract funds, for total

 7 losses in the amount of $311,641.46.

 8           7.     Philadelphia anticipates that it may incur additional losses as a result of issuing the

 9 Bonds, as there are outstanding and unpaid claims in the amount of $408,416.29. Philadelphia

10 continues to incur attorneys’ fees and cost as a result of defending itself against claims and in

11 prosecuting this indemnity action.

12           8.     On May 20, 2019, Jankov advised Philadelphia that he was selling his interests in

13 Platinum, and terminating his obligations under the GIA.

14           9.     On October 3, 2019, Philadelphia demanded collateral security from Jankov:

15           In accordance with the terms of the General Indemnity Agreement, demand is
             made that you deposit with Philadelphia Indemnity Insurance Company, the
16           amount of $381,493.90, representing estimated liability of Philadelphia
             Indemnity Insurance Company by reason of issuance of the above bond.
17           Collateral is to be deposited within ten (10) days from date of this letter. We
             reserve our right to make future demand for collateral, if necessary.
18

19           10.    Jankov’s attorney and Philadelphia’s attorney exchanged letters and emails

20 regarding claims and obligations under the GIA.

21           11.    On November 7, 2019, Platinum stipulated to the appointment of a Receiver for

22 Platinum, and a receiver was in fact appointed for Platinum.

23



                                                      5
          Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 6 of 8



 1         12.     Based on the Receivership Order, the Receiver took possession of Platinum’s

 2 business operations and seized and took possession and control of all collateral, including

 3 accounts, inventory, equipment, deposit accounts, general intangibles, and the like.

 4         13.     Around June 26, 2020, Philadelphia wrote to Jankov again demanding that he post

 5 collateral security within ten days in the amount of $720,057.75 according to the terms of the GIA.

 6         14.     Jankov asserts he did not receive Philadelphia’s June 26, 2020 letter until July 9,

 7 2020. Philadelphia claims it sent the letter to the last known address it had for Jankov and that

 8 Jankov had not informed Philadelphia of any change to his address. Jankov claims that because

 9 he terminated the GIA, he reasonably believed he no longer had an obligation to inform

10 Philadelphia of any address change.

11         15.     Jankov has not posted collateral security, and opposes the entry of an injunction.

12 II.     LEGAL CONCLUSIONS

13         16.     The GIA is a legally enforceable contract. See Insurance Company of the West v.

14 Gibson Tile Company, Inc., 122 Nev. 455, 134 P.3d 698 (2006); Transamerica Premier Insurance

15 Company v. Nelson, 110 Nev. 951, 955, 878 P.2d 314, 316 (1994); Continental Casualty Co. v.

16 Farnow, 79 Nev. 428, 386 P.2d 90 (1963).

17         17.     Because Jankov has failed to post collateral as requested, Philadelphia does not

18 have an adequate remedy at law to protect the collateral security arrangement to which it is entitled

19 in accordance with the GIA. Milwaukie Construction Co. v. Glens Falls Ins. Co., 367 F.2d 964,

20 966 (9th Cir. 1966).

21         18.     Without the requested relief, Philadelphia will not receive the collateral security to

22 which it is entitled and will forever and irreparably lose its rights to the collateral. Philadelphia

23 has a reasonable fear of dissipation of assets. Safeco Ins. Co. of America v. Schwab, 739 F.2d 431,



                                                     6
          Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 7 of 8



 1 433 (9th Cir. 1984) (“Sureties are ordinarily entitled to specific performance of collateral security

 2 clauses.”); Hartford Fire Ins. Co. v. Universal Import, LLC., 2009 WL 4042699 *5 (D. Nev., Nov.

 3 20, 2009).

 4         19.     Based on the clear language of the GIA, the facts and law clearly favor Philadelphia

 5 and Philadelphia has a high probability of success on the merits of its claim.

 6         20.     The balance of hardships favors Philadelphia for the issuance of a reasonable and

 7 limited injunction for the amount of the Bond claims paid by Philadelphia as opposed to a broad

 8 freezing of all assets.

 9         21.     The public interest favors Philadelphia as the public has an interest in the

10 enforcement of contracts such as indemnity agreements at issue in this case.

11         22.     Philadelphia has satisfied the four factor test for a TRO. Winter v. NRDC, 555 U.S.

12 7, 24 (2008).

13         23.     Philadelphia has also met the standard for the issuance of a limited mandatory

14 injunction. Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015).

15         I HEREBY ORDER that Philadelphia’s Motion for Temporary Restraining Order (ECF

16 No. 8) is GRANTED in part.

17         I FURTHER ORDER defendant Jankov to post $350,000.00 in collateral security by

18 noon on Tuesday, August 18, 2020.

19         I FURTHER ORDER Philadelphia to post a $10,000.00 bond as security for the

20 Temporary Restraining Order by noon on Tuesday, August 18, 2020.

21         I FURTHER ORDER that this Temporary Restraining Order goes into effect as of

22 Tuesday, August 11, 2020 at 10:58 a.m.

23



                                                     7
         Case 2:20-cv-01223-APG-VCF Document 28 Filed 08/21/20 Page 8 of 8



 1        I FURTHER ORDER that, based on the parties’ subsequent stipulation (ECF No. 26),

 2 the August 21, 2020 hearing on the Motion for Preliminary Injunction (ECF No. 9) vacated.

 3        DATED: August 21, 2020 nunc pro tunc August 11, 2020 at 10:58 a.m.

 4

 5
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 8
